Exhibit 10.5 Amendment No. 3 To Option to Purchase Contract for Mining Property From Minera Farellón Limitada To Minera Polymet Limitada Dated October 10, 2008 Signed in Vallenar on October 7, 2009 As of October 7, 2009, for valuable consideration, the parties agree to amend the following articles (as amended on April 7, 2009 by Amendment No. 2): 1. Article II: (3) Option Term: to change the date “October 10, 2009” to “April 10, 2010”, 2. Article IV: Transfer of Royalty: to change the date “October 10, 2009” to April 10, 2010”, and 3. Article VII: Payment of the sale price: to change the date “October 10, 2009” to “April 10, 2010”. All other terms and conditions of the option to purchase are unchanged except as they must be changed to accommodate these changes. Kevin Robert Mitchell CIE 14 498 917-1 Representing Minera Farellón Limitada RUT 76 814 170-3 Kevin Robert Mitchell CIE 14 498 917-1 Representing Minera Polymet Limitada RUT 76 975 260-9
